Opinion filed June 15, 2006 












 








 




Opinion filed June 15, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00075-CV 
                                                    __________
 
              IN RE HORKEY OIL COMPANY, INC. AND JOE HORKEY 
 
 

 
                                                Original
Mandamus Proceeding
 

 
                                            M
E M O R A N D U M    O P I N I O N
The parties have filed in this court a joint
motion to dismiss the proceeding.  In
their motion, the parties state that all the issues between them have been
completely settled and resolved.
The motion is granted.
The proceeding is dismissed.
 
PER CURIAM
 
June 15, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.